Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (figures 5-6 and 8) in the reply filed on September 21, 2022 is acknowledged.
It is respectfully noted that claims 9-12 do not read on elected species I. 
More specifically, claim 9 pertains to non-elected figure 9A (note paragraph [0083] of the specification, for example).
More specifically, claim 10 pertains to non-elected figure 9A (note paragraph [0086] and of the specification, for example).
More specifically, claim 11 pertains to non-elected figures 11A-12B (note paragraph [0106] of the specification, for example).
More specifically, claim 12 pertains to non-elected figure 10 (note paragraph [0109] of the specification, for example).
Therefore, claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022 is acknowledged.

Specification
The disclosure is objected to because it is replete with grammatical errors too numerous to mention in each and every instance. The following are several examples of defects. The specification should be carefully proofread for additional defects. Appropriate correction is required.
In paragraph 1, line 2, -- a -- should be inserted after “cooling”. 
In paragraph 4, line 1, “blades” should be changed to -- blade --.
In paragraph 4, line 4, “104each” should be changed to -- 104 each --.
In paragraph 15, line 1, -- a -- should be inserted after “from”. 
In paragraph 15, line 2, -- a -- should be inserted after “to”. 
In paragraph 47, line 5, “includea” should be changed to -- include a --.
In paragraph 105, line 3, “84” should be changed to -- 80 --.

Claim Objections
Claims 14-20 are objected to because of the following informalities: Appropriate correction is required.
In claim 14, line 4 and claim 20, line 7, “blade” should be changed to -- blades --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7, which recite a pressure side rail 62 and a suction side rail 64 meeting at the trailing edge tip portion 70, are inaccurate. As seen in the figures of the present application, the pressure side rail 62 and the suction side rail 64 are spaced apart and do not meet. It is suggested that “meeting at the trailing edge tip portion” be deleted from the claim, in order to overcome this rejection.
In claim 4, lines 2 and 3, “concave shape” and “planar or convex shape” are double recitations of these terms in claim 3, causing ambiguity.
Claim 14, lines 9-10, which recite a pressure side rail 62 and a suction side rail 64 meeting at the trailing edge tip portion 70, are inaccurate. As seen in the figures of the present application, the pressure side rail 62 and the suction side rail 64 are spaced apart and do not meet. It is suggested that “meeting at the trailing edge tip portion” be deleted from the claim, in order to overcome this rejection.
In claim 17, lines 2 and 3, “concave shape” and “planar or convex shape” are double recitations of these terms in claim 16, causing ambiguity.
Claim 20, lines 9-10, which recite a pressure side rail 62 and a suction side rail 64 meeting at the trailing edge tip portion 70, are inaccurate. As seen in the figures of the present application, the pressure side rail 62 and the suction side rail 64 are spaced apart and do not meet. It is suggested that “meeting at the trailing edge tip portion” be deleted from the claim, in order to overcome this rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-8, and 13-15, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/019156A1.
Disclosed is a turbine blade 2 comprising: an airfoil 6 having an airfoil tip 10, a leading edge 12, a trailing edge 14, and a concave pressure side 6a and a convex suction side 6b extending from the leading edge to the trailing edge and defining an airfoil cavity (not shown) therein; a squealer tip arranged at the airfoil tip and comprising a trailing edge tip portion generally near 18 disposed at the trailing edge of the airfoil and a pressure side rail PSR and a suction side rail SSR meeting at the trailing edge tip portion (to the extent that the pressure side rail and the suction side rail are integral to the airfoil) and defining a squealer tip pocket 16 or 16B at the airfoil tip; and at least one tip cooling hole (not shown) disposed at the squealer tip pocket to provide cooling air from the airfoil cavity to the squealer tip pocket, wherein the trailing edge tip portion of the squealer tip comprises: a chamfer 20 disposed towards the pressure side of the airfoil; and a groove G extending from the squealer tip pocket to the chamfer to provide cooling air from the squealer tip pocket to the chamfer (claim 1).
The groove and the chamfer extend in a longitudinal direction along a camber line of the airfoil (claim 2).
An outlet O of the groove is spaced apart from the chamfer along a radially outward direction of the airfoil, as is evident in figure 3s and 4. (claim 7).
The at least one tip cooling hole comprises a first tip cooling hole disposed adjacent to an inlet I of the groove (claim 8).
A length of the groove is smaller than a length of the chamfer (claim 13).
Also disclosed is a turbine blade assembly comprising: a rotor disk configured to be rotatable; and a plurality of turbine blades installed on the rotor disk, wherein each of the turbine blade comprises all of the components of claim 1 (note page 6, lines 9-13) (claim 14).
The groove and the chamfer extend in the longitudinal direction along the camber line of the airfoil (claim 15).
Note the English machine translation and the annotated figure below.


    PNG
    media_image1.png
    595
    919
    media_image1.png
    Greyscale


Claims 1-6, 8, and 14-20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts 2018/0223675 (figures 1 and 3A-3C).
Disclosed is a turbine blade comprising: an airfoil 300 having an unnumbered airfoil tip, a leading edge (to the left in figure 3B), a trailing edge 380, and a pressure side PS and a suction side SS extending from the leading edge to the trailing edge and defining an airfoil cavity 360 therein; a squealer tip 310 arranged at the airfoil tip and comprising a trailing edge tip portion shown generally at 390 in figure 3A disposed at the trailing edge of the airfoil and a pressure side rail PSR and a suction side rail SSR meeting at the trailing edge tip portion (to the extent that the pressure side rail and the suction side rail are integral to the airfoil) and defining a squealer tip pocket near 320 at the airfoil tip; and at least one tip cooling hole 390 disposed at the squealer tip pocket to provide cooling air from the airfoil cavity to the squealer tip pocket, wherein the trailing edge tip portion of the squealer tip comprises: a chamfer C disposed towards the pressure side of the airfoil; and a groove G extending from the squealer tip pocket to the chamfer to provide cooling air from the squealer tip pocket to the chamfer (claim 1).
The groove and the chamfer extend in a longitudinal direction along a camber line of the airfoil (claim 2).
The chamfer has a concave shape at a groove-side of the chamfer, and the chamfer has a convex shape at a trailing-edge-side of the chamfer (claim 3).
A shape of the chamfer is formed by gradually transitioning from the concave shape at the groove-side of the chamfer to convex shape at the trailing-edge-side of the chamfer (claim 4).
The trailing edge tip portion comprises at least one chamfer cooling hole 390 disposed at the chamfer to provide cooling air from the airfoil cavity to the chamfer (claim 5).
The trailing edge tip portion comprises a plurality of chamfer cooling holes 390 spaced apart from each other at regular intervals (claim 6).
The at least one tip cooling hole comprises a first tip cooling hole 390 disposed adjacent to an inlet I of the groove (claim 8).
Also disclosed is a turbine blade assembly comprising: a rotor disk (unnumbered, in the turbine section of figure 1) configured to be rotatable; and a plurality of turbine blades installed on the rotor disk, wherein each of the turbine blade comprises all of the components of claim 1 (claim 14).
The groove and the chamfer extend in the longitudinal direction along the camber line of the airfoil (claim 15).
The chamfer has the concave shape at the groove-side of the chamfer; and the chamfer has the convex shape at the trailing-edge-side of the chamfer (claim 16).
The shape of the chamfer is formed by gradually transitioning from the concave shape at the groove-side of the chamfer to the convex shape at the trailing-edge-side of the chamfer (claim 17).
The trailing edge tip portion comprises the at least one chamfer-cooling hole disposed at the chamfer to provide cooling air from the airfoil cavity to the chamfer (claim 18).
The trailing edge tip portion comprises the plurality of chamfer-cooling holes spaced apart from each other at regular intervals (claim 19 ).
Also disclosed is a gas turbine 20 comprising: a compressor 40 configured to compress air introduced thereinto from an outside; a combustor 10 configured to mix fuel with air compressed by the compressor for combustion; and a turbine 80 including a plurality of turbine blades rotated by combustion gas produced by the combustor, wherein each of the turbine blades comprises all of the components of claim 1 (claim 20).
Note the annotated figure below.


    PNG
    media_image2.png
    738
    982
    media_image2.png
    Greyscale



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chlus 2014/0047842 is cited to show a turbine blade having a chamfer 46 disposed towards a pressure side of an airfoil, and a groove extending from a squealer tip pocket to the chamfer to provide cooling air from the squealer tip pocket to the chamfer. Chlus 2014/0047842 could also have been applied as Chlus anticipates at least claim 1 under 35 U.S.C. 102, but is not applied at this time in order to avoid multiple rejections.
Chlus 2004/0151586 is cited to show a turbine blade having a chamfer 80 disposed towards a pressure side of an airfoil, and a squealer tip pocket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Verdier/Primary Examiner, Art Unit 3745